Citation Nr: 1716790	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  For the initial rating period prior to September 24, 2016, entitlement to an initial compensable rating for a neurological disability of the left side of the face.

3.  For the initial rating period from September 24, 2016, entitlement to an initial rating in excess of 10 percent for a neurological disability involving cranial nerve V.

4.  For the initial rating period from September 24, 2016, entitlement to an initial rating in excess of 10 percent for a neurological disability involving cranial nerve VII.


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1986 to November 1986, and on active duty from March 1987 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In July 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The Veteran initially filed a claim for service connection for a neurological disability of the left side of the face.  After the RO granted the Veteran's claim, assigning a noncompensable (zero percent) disability rating for the disability, he appealed the rating assigned to the Board.  In April 2015, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for development.  In a September 24, 2016, VA medical examination report, a VA examiner found that the Veteran had a moderate incomplete paralysis of Cranial Nerves V and VII.   Based upon that examination, in an October 2016 rating decision, the AOJ partially granted the Veteran's claim for a higher initial rating for a neurological disability of the left face by granting separate 10 percent ratings for neurological disabilities of Cranial Nerves V and VII, effective September 24, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of a higher initial rating for bilateral hearing loss, in a March 2010 VA examination report, a VA examiner reported reviewing an audiometric examination that was made three months prior.  The examiner stated that the examination showed mild hearing loss in the lower frequencies and severe hearing loss at 3,000, 4,000, 6,000, and 8,000 Hertz.  Of note, the record does not contain a copy of that audiometric examination.  As the examiner specifically noted that he did not have a copy of the claims file for review prior to writing the report, it is unclear if the mentioned audiometric examination was taken from a VA record or a private examination report brought in by the Veteran.  Additionally, in a March 2011 VA medical examination report, a VA examiner reported reviewing audiometric data from 2009 and August 2010.  The record contains a VA treatment record indicating treatment for hearing loss in September 2009, but that record does not contain any audiometric findings other than a diagnosis of mild to moderately severe sensorineural hearing loss bilaterally.  The record also contains an August 2010 VA treatment record, in which a VA examiner diagnosed sensorineural hearing loss.  However, although the August 2010 VA examiner noted creating an audiogram showing the results of the examination, the examiner did not include it in the treatment record.  As the record does not contain copies of records relevant to the Veteran's appeal, a remand is necessary to obtain any outstanding treatment records.

Regarding the issues of higher initial ratings for neurological disabilities of the left side of the face, for VA purposes, neuralgia and neuritis are both disabilities characterized by pain related to nerve damage.  In a March 2010 VA medical examination report, a VA examiner noted that the Veteran had pain on the left side of his face.  In a June 2010 VA medical examination report, the same examiner reported finding nothing upon examination to account for the Veteran's reports of recurring facial pain.  In a subsequent October 2012 VA medical examination report, a VA examiner noted moderate constant pain in the left upper face and mild constant pain in the mid-face area.  The Board notes that the Veteran's facial pain might be a symptom of either neuritis or neuralgia related to the Veteran's service-connected neurological disabilities.  In the April 2015 remand, the Board requested that a VA examination be scheduled and specifically requested that the VA examiner note whether the Veteran had either neuritis or neuralgia in the examination report.  In the subsequent September 2016 VA medical examination report, in the section labelled "diagnosis" on the first page, a VA examiner wrote that the Veteran had mild incomplete sensory loss to the left side of the face, but made notation suggesting either neuralgia or neuritis symptoms.  However, in subsequent pages, the examiner indicated that the Veteran had moderate incomplete sensory paralysis of Cranial Nerves V and VII.  Additionally, the examiner stated that the Veteran had mild intermittent dull pain of the mid-face.  The examiner did not indicate whether such symptomatology was related to neuralgia.  As the record suggests that the Veteran might have experienced neuralgia symptomatology for almost the entire initial rating period, a remand is necessary to determine the nature and severity of such symptomatology.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, attempt to obtain any copies of the hearing tests, including audiograms, dated in 2009 and 2010, to specifically include the August 2010 audiogram referenced in the treatment record currently included in the claims file.  

2.  Schedule the Veteran for a VA examination by a neurologist to determine the nature and severity of his neurological disabilities of the left side of the face, to include Cranial Nerves V and VII.  The examiner must review the claims file and should note that review in the report.  The examiner is to provide a detailed review of the pertinent medical history, and the nature and extent of any disability caused by the neurological disabilities.  The examiner should particularly note the findings indicating facial pain in the March 2010, June 2010, and October 2012 VA medical examination reports.  The examiner should describe the severity of any paralysis of a nerve in terms of being complete or incomplete, and in terms of being mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any diagnosed neuralgia of any nerve in terms of being mild or moderate.  The examiner should describe the severity of any diagnosed neuritis of any nerve in terms of being mild, moderate, or moderately severe.  If the examiner is unable to identify which nerve or nerves are affected, the examiner should describe the overall neurological disability in terms of being mild, moderate, moderately severe, or severe.  If neuritis or neuralgia is diagnosed, if possible, the examiner should comment on the severity of the disability throughout the entirety of the initial rating period, dating to August 2009.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, readjudicate the claims.  In so doing, determine the appropriate rating in light of any findings of any findings from any examination provided due to this remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




